Title: Steuben’s Queries concerning Military Supplies, with Jefferson’s Answers, [before 14 January 1781]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von,Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



[Before 14 January 1781]



All are delivered
1 To know if all the State Arms are already distributed. If not where are the remainder?


Richmond and Westham. They shall be delivered to Capt. Pryor.
 2 To fix on a place where all the Arms Ammunition and Camp Equipage may be collected and appoint some Officer to collect and distribute them. If the Governor  thinks proper, Capt. Prior may be appointed to distribute them after they are collected.


We are endeavoring to do this.
 3 The Arms out of repair should immediatelybe put in order and as fast as they are repaired delivered to the Person appointed to distribute them.


Colo. Harrison sais he will see to this.
 4 The Ammunition already made up should be delivered to the same person at least 60,000 must be immediately prepared.


There are no tents. All the camp kettles we had have been delivered and we shall send to Fredericksburg immediately for more.
 5 Tents and Camp kettles sufficient for the troops now in the Field must be immediately sent on to them, besides which a sufficiency of these Articles must be collected for the Troops coming in always reckoning on the 4000 Orderd out.



The 2d Article must be determined immediately that I may acquaint Gen. Weedon and Nelson to whom to apply.


If I can find such a person who will be of real utility I will send him to the baron.
If it would not be proper to have with me some Officer of Government who being better acquainted with the resources of the State, I could confer with him on any Emergency. This Officer to keep a constant correspondence with the Executive power.


Col. Harrison has an officer engaged in this business.
I ordered Colo. Harrison to secure 200 pair boots which were at Williamsburg. What is become of them. They are wanted for Armand and Nelsons Corps.



This shall be done within a few days, as soon as we can get The Treasury brought back.
To pay 200,000 Dollars to Mr. Harrison on account of the United States that I may draw on him, when necessary.


 This shall be done: it is proper to inform Baron Steuben that among the Cannon at South Quay there are 10 twenty four pounders Swedish, and there were two at Suffolk some time ago. Whether destroyed or carried away by the enemy at the former invasion I know not.
To put in order immediately 6 or 8 of the 10 pounders at Richmond and a Blockhouse and Battery to be immediately built at Hoods to defend the River. This I insist on in the Name of the United States. Colo. Senf is already making the Plans of the Work I wish to have made there.


An order has been given for procuring a number of canoes.
As the last incursion will rather induce the Enemy to return I desire the necessary arrangements may be made to have as many Boats and Scows built and assembled at Westham to preserve a Communication at that place.


 I shall immediately know whether any linen for shirts has been saved, and order it. Hats we had not.
50 or 60 shirts and overhalls to be furnishd for Armands Corps.


 Colo. Brooking is triable by a court martial according to the Continental articles of war, only that his court must be of militia officers only. Our invasion law directs the manner of constituting the court.
Colo. Booker Arrested.


About 100 Blankets and 400 pr. Stockings will be Delivered to the Barons Order by Mr. Ross at Swift Creek near Petersburg.
